Notice of Pre-AIA  or AIA  Status
 1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The abstract as amended in the response filed 11/18/21 is acknowledged.
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-7, 10, 13-15, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 9,532,122 B1), cited by applicant in view of Daniell (U.S. Patent number 6,056,083) .
Re claim 1: Harris teaches a wall-mounted shelf (figure 1) attachable to a vertical surface (16), the wall-mounted shelf comprising:
a shelf body comprising
a flat top shelf surface (12),
a front surface (figure 1, not labelled) extending at an angle (perpendicular angle) from the flat top shelf surface and facing away from the vertical surface,  and
a loudspeaker (14A, 14B, 14C) comprising at least one loudspeaker element  and being arranged below the top shelf surface (see figure 1), the at least one loudspeaker element  being arranged for facing away from the vertical surface whereby generated sound is directed out from said front surface (figure 5; column 4, lines 27-31, “fire forward”; the wall-mounted shelf further comprising
mounting means (structure depicted in figures 4 and 5), wherein the mounting means comprise at least one bracket (42) being attachable to the vertical surface (with screws 18), and having connection means (pipes 46) for connecting the bracket to the shelf body.  Harris however does not teach as now amended a prong connector in form of a slit in which a prong formed as a flat sheet extends therein. Daniell teaches in a similar environment to use a prong connector in the form of a slit (slot 57i) in which a prong in the shape of a flat sheet (77b extends therein to provide a secure connection between the shelf and a vertical surface (wall).  It is noted that the term “slit” is a synonym of the term “slot”.  It would have been obvious to one of ordinary skill in the art before the filing 
Re claim 2: note flat top surface (12) as depicted in figure 1 is used as a side casing for a loudspeaker (14A, 14B, 14C)
Re claim 3: note the top surface (12) as taught in figure 1 is planar and homogenous
Re claim 4: note speakers (14A, 14B, 14C) are forward firing (figure 5; column 4, lines 27-31)
Re claim 5: note when replacing the at least two prongs (46) that extend perpendicularly from vertical surface (figure 5) and connect to connectors (48); in Harris with the mounting arrangement taught by Daniell, that the prongs would be formed as flat metal sheets as set forth.  
Re claim 6:  note prong connectors (48), figure 5 are in the casing used to hold the loudspeaker(s) 
Re claim 7: see figure 5 along with discussion in column 4, lines 41-58 providing a completely hidden (concealed arrangement)
Re claim 10: see figure 1 in which the top surface (12) is substantially oblong and more wide than deep as set forth
Re claim 13:  note arrangement of figures 4-5 wherein the bracket (including combination of (42 and 46) form a U-shape (two U-shapes as depicted in figure 4) and which covers a part of the back of shelf body and includes mounting holes (58) for mounting the bracket to the vertical wall 
Re claim 14: note figure 4 in which there is two connection means (46, further left member and furthest right member as depicted) that are arranged on opposites sides of back plate (44) to form a U-shape there between 
Re claim 15: note use of an extension(s) (54) in the plane of the back plate (44) and in which the back plate is hidden behind the shelf body (figure 5, column 4, lines 50—51)
Re claim 16: Daniell teaches to provide a countersunk portion (such as 57K) and openings (channel or chase) for electric cords (See figures 9A-9B or  10A-10B along with column 13, lines 28-67) to allow for a flush mounting of the shelf body to a wall and allow for electrical connections to the speaker, respectively.   It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such features into the arrangement of Harris to predictably provide a way of flush mounting the speaker shelf on a wall and to allow electrical connections to be made to the speaker(s), respectively.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Re claim 17: note when replacing the prong connectors in Harris with a slit connection as taught by Daniell, the features as set forth are taught 
Re claim 20:  Harris teaches to attach the mounting means (42) to a vertical surface (wall by use of screws (18); mounting a shelf body to the mounting means by use of a connecting means ((46) to the back shelf body (figure 5) and fastening the connecting means to the shelf body using fastening means (48)
7. 	Claim(s) 1-7, 10, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mispelkamp (US 2011/0110540 A1), cited by applicant in view of Daniell (U.S. Patent number 6,056,083).
Re claim 1: Mispelkamp teaches a wall-mounted shelf attachable to a vertical surface, the wall-mounted shelf comprising:
a shelf body (1) comprising
a flat top shelf surface (8),
a front surface (11) extending at an angle from the flat top shelf surface and facing away from the vertical surface,  and
a loudspeaker (3) comprising at least one loudspeaker element  and being arranged below the top shelf surface, the at least one loudspeaker element  being arranged for facing away from the vertical surface whereby generated sound is directed out from said front surface (see arrangement of figures 1 and 6) ; the wall-mounted shelf further comprising
mounting means (13), wherein the mounting means comprise at least one bracket (rack, paragraph [0048]) being attachable to the vertical surface (wall), and having connection means for connecting the bracket to the shelf body (structure of rack used in connection with recesses (13). Mispelkamp however does not teach as now amended a prong connector in form of a slit in which a prong formed as a flat sheet extends therein. Daniell teaches in a similar environment to use a prong connector in the form of a slit (slot 57i) in which a prong in the shape of a flat sheet (77b extends therein to provide a secure connection between the shelf and a vertical surface (wall).  It is noted that the term “slit” is a synonym of the term “slot”.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the mounting arrangement as taught by Mispelkamp with another type of mounting arrangement, such as that taught by Daniell to predictably provide an alternative way of mounting a shelf to a wall in a 
Re claim 2: See figure 1 in which the top shelf forms a side of a casing used to hold the speakers (3)
Re claim 3: note figure 1 in which the top shelf (1) is planar and homogenous
Re claim 4: see figure 1 in which the speakers (3) face outward from a front surface (11) for directing sound therefrom
Re claim 5: note when replacing the at least two prongs (46) that extend perpendicularly from vertical surface (figure 5) and connect to connectors (48); in Harris with the mounting arrangement taught by Daniell, that the prongs would be formed as flat metal sheets as set forth.  
Re claim 6: note the prong connectors (13) are arranged in the casing for holding at least one loudspeaker (3)
Re claim 7: note that when the prongs are arranged in the connectors (13) they would be completely hidden by the housing of the shelf 
Re claim 10: note figure 1 teaching that the top surface of the shelf is substantially oblong and more wide than it is deep in the orientation as claimed when mounted to a wall
Re claim 17: note when replacing the prong connectors in Mispelkamp with a slit connection as taught by Daniell, the features as set forth are taught
Re claim 20:  Mispelkamp teaches an arrangement (figures 1 and 6 along with paragraph [0048]) for attaching a mounting means (combination of 13 and rack) to a vertical surface (wall), mounting the shelf body (1) to the mounting means (13 and rack) . 
8. 	Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 9,532,122 B1), cited by applicant in view of Daniell (U.S. Patent number 6,056,083) as applied to claims 1-7, 10, 13-15, 16-17 and 20  above, and further in view of  Hideaki et al. (JP 2009000169) cited by applicant.
The teaching of Harris in view of Daniell is discussed above and incorporated herein.  Additionally the use of PVC pipe in Harris provides at least some silencing due to the composition of the material used for the pipe.  Harris in view of Daniell however does not teach to use a fastening means that is perpendicular to prongs as set forth in claims 8 and 9.  Instead Harris in view of Daniell relies on the weight of the shelf to provide such a connection.  Hideaki et al. teaches in a similar wall mounting arrangement that perpendicular fastening means (see figures 3 and 6 along with element (22) is known in the art to provide a secure connection for mounting structure to a wall.  It would have been obvious to one of ordinary skill in the art to incorporate such a perpendicular fastening means into the arrangement of Harris in view of Daniell a applied to predictably provide a more secure arrangement of the shelf with the wall.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   
9. 	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view Daniell as applied to claims 1-7, 10, 13-15, 16-17 and 20 and further in view of Duraline, New wireless Bluetooth speaker shelf; cited as www.youtube non patent literature document #2 by applicant) .
.  
10. 	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Daniell as applied to claims 1-7, 10, 13-15, 16-17 and 20 and further in view of Sasaki (JP 2001333822), cited by applicant.
Re claim 18: The teaching of Harris and Daniell is discussed above and incorporated herein.  This combination however does not teach hook and rail arrangement as set forth in claim 18, but instead a fixed mounting shelf arrangement.  Sasaki teaches in a similar environment of shelf mounting to use a hook and rail design (see figure 3 along with corresponding disclosure) providing a shelving arrangement that is portable.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the fixed mounting shelf arrangement as taught by Harris in view of Daniell as applied with one that includes hooks and rail as taught by Sasaki to . 
11. 	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Daniell and further in view of Sasaki (JP 2001333822), cited by applicant
Re claim 21:  Harris teaches a wall-mounted shelf (figure 1) attachable to a vertical surface (16), the wall-mounted shelf comprising:
a shelf body comprising
a flat top shelf surface (12), and
a loudspeaker comprising at least one loudspeaker element (14A, 14B, 14C).  Harris also teaches a mounting means to fixedly mount the shelf arrangement. Harris however does not teach as now amended a prong connector in form of a slit in which a prong formed as a flat sheet extends therein. Daniell teaches in a similar environment to use a prong connector in the form of a slit (slot 57i) in which a prong in the shape of a flat sheet (77b extends therein to provide a secure connection between the shelf and a vertical surface (wall).  It is noted that the term “slit” is a synonym of the term “slot”.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the mounting arrangement as taught by Harris with another type of mounting arrangement, such as that taught by Daniell to predictably provide an alternative way of mounting a shelf to a wall in a secure connection.  Therefor the claimed subject matter would have been obvious before the filing of the invention.    
The teaching of Harris in view of Daniell additionally does not teach hook and rail arrangement for the mounting means as set forth in claim 21. Sasaki teaches in a similar environment of shelf mounting to use a hook and rail design (see figure 3 along .
Allowable Subject Matter
12. 	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed wall-mounted shelf including the combination of features of claims 18/1 that additionally includes an adjustable abutment arrangement arranged in relation to the hook and includes a reversibly lockable adjustment plate and which is used to adjustably set the angle of the top shelf surface as set forth in claim 19 is neither taught by nor an obvious variation of the art of record.  
Response to Arguments
14. 	Applicant’s arguments with respect to the claim(s), specifically claims 1 and 21, have been considered but are moot because the new ground of rejection does not rely on the same reference(s) as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Concerning dependent claims 8-9, 11-13, 16 and 18 applicant argues that examiner did not provide a motivation for combing 
Conclusion
15. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        1/20/22